              Case 3:17-cv-00920-YY                         Document 26   Filed 06/17/19    Page 1 of 4




CHARLES E. BOLEN, OSB Bar No. 962249
ceb@roguelaw.com
MELISA A. BUTTON, OSB Bar No. 116113
mab@roguelaw.com
Hornecker Cowling LLP
14 N. Central Ave., Ste. 104
Medford, OR 97501
(541)779-8900
Fax: (541) 779-2982
Of Attorneys for Defendants




                                   IN THE UNITED STATES DISTRICT COURT

                                            FOR THE DISTRICT OF OREGON


LOJY AIR COMPANY,                                                     Case No.: 3:17-CV-00920-YY
An Egyptian Corporation,
                                                                      MOTION TO ENFORCE SETTLEMENT
           Plaintiff,

v.

GLOBAL FINANCIAL & LEASING, INC.,
An Oregon Corporation, and
RICHARD KEITH WARD, individually,

           Defendants.

                                    CERTIFICATE OF RULE 7-1 COMPLIANCE

           The undersigned certifies that a good faith effort was made to confer with Plaintiff’s

counsel prior to filing this Motion by leaving a voice message and exchanging emails with

Plaintiff’s counsel, Joseph Bahgat. Despite such efforts to confer, the parties have been

unable to resolve the issues in this Motion.

                                        MOTION TO ENFORCE SETTLEMENT

           Defendants hereby move the court for an order finding that the parties have entered

Page 1 – MOTION TO ENFORCE SETTLEMENT                                                      HORNECKER COWLING LLP
                                                                                                  14 N. Central Ave., Ste. 104
H:\USER\FILES\28523-002\Motion to Enforce Settlement.docx
                                                                                                         Medford, OR 97501
                                                                                                                541-779-8900
              Case 3:17-cv-00920-YY                         Document 26   Filed 06/17/19    Page 2 of 4




into an enforceable settlement agreement resolving their disputes, having the terms attached

hereto as Exhibit 1.

           On January 9, 2019, Plaintiff’s counsel emailed Defendants’ counsel: “I just received

communication from Captain Barakat that he will accept Mr. Ward’s offer of $10,000 for

settlement. Please confirm that we have a settlement.” (Decl. of Button, Ex. 1 at 3).

           That same morning, Defendants’ counsel emailed Plaintiff’s counsel: “Mr. Ward

agrees to settle for $10,000. We will prepare a settlement and release agreement and send it

to you for your review. Should the check be made out to “Clark Griffin, LLC Trust

Account?” (Decl. of Button, Ex. 1 at 2). That same morning, Plaintiff’s counsel responded

that the settlement funds be made by certified check or by cash, and if by check, then made

out to “ClarkeGriffin LLC – Trust Account.” (Decl. of Button, Ex. 1 at 2).

           On January 11, 2019, Defendants’ counsel emailed to Plaintiff’s counsel: “I have the

cashier’s check. I can mail it to you as soon as your client signs the release.” (Decl. of

Button, Ex. 1 at 1).

           Over the following weeks, the parties then went back and forth over the written form

of the release.

           On February 15, 2019, Plaintiff’s counsel emailed a form of Settlement Agreement

and Release, indicating that it was the only agreement that Plaintiff would sign. (Decl. of

Button, Ex. 2).

           On February 19, 2019, Defendants’ counsel emailed a proposed revised version of the

agreement to Plaintiff’s counsel. (Decl. of Button, Ex. 3).

           On March 12, 2019, Plaintiff’s counsel indicated that Plaintiff refused to sign

Defendants’ most recently proposed version. (Decl. of Button, Ex. 4 at 1). In response, on
Page 2 – MOTION TO ENFORCE SETTLEMENT                                                      HORNECKER COWLING LLP
                                                                                                  14 N. Central Ave., Ste. 104
H:\USER\FILES\28523-002\Motion to Enforce Settlement.docx
                                                                                                         Medford, OR 97501
                                                                                                                541-779-8900
              Case 3:17-cv-00920-YY                         Document 26   Filed 06/17/19    Page 3 of 4




March 12, 2019, Defendants’ counsel stated that Defendants agreed to sign the settlement

agreement in the form proposed by Plaintiff on February 15, 2019. (Decl. of Button, Ex. 2).

           On March 18, 2019, Defendants’ counsel emailed Plaintiff’s counsel, “I am following

up on my email last week regarding the settlement agreement. Our client has signed the

newly revised version, and I have the check.” (Decl. of Button, Ex. 5 at 1).

           These emails set forth a binding and enforceable settlement agreement between the

parties. Defendants’ agreed to pay Plaintiff the sum of $10,000 in exchange for dismissal

with prejudice of this lawsuit. Plaintiff proposed a form of written agreement, which

Defendants have accepted and agreed to without any changes.

                                                             CONCLUSION

           For the foregoing reasons, this Court should rule that the parties have entered into a

settlement in the form attached as Exhibit 1 hereto, and that this case be dismissed with

prejudice pursuant to the terms of the settlement.

           DATED: June 17, 2019.

                                                                HORNECKER COWLING LLP


                                                                /s/ Melisa A. Button
                                                                MELISA A. BUTTON, OSB No. 116113
                                                                CHARLES E. BOLEN, OSB No. 962249
                                                                Of Attorneys for Defendants




Page 3 – MOTION TO ENFORCE SETTLEMENT                                                      HORNECKER COWLING LLP
                                                                                                  14 N. Central Ave., Ste. 104
H:\USER\FILES\28523-002\Motion to Enforce Settlement.docx
                                                                                                         Medford, OR 97501
                                                                                                                541-779-8900
          Case 3:17-cv-00920-YY       Document 26        Filed 06/17/19    Page 4 of 4




                 SETTLEMENT AGREEMENT AND MUTUAL RELEASE

       THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (referred to herein
as the “Settlement Agreement”) is entered into this 12th day of March, 2019, by and between
LOJY AIR COMPANY, an Egyptian Corporation (“LOJY”), and GLOBAL FINANCIAL &
LEASING, INC., an Oregon Corporation, and RICHARD KEITH WARD (collectively “Global
Financial”).

                                         RECITALS

        WHEREAS, LOJY filed an action in Oregon District Court against Global Financial in
Case No. 3:17-cv-00920-YY on or around June 13, 2017 (the “Civil Action”), involving
allegations arising from a prior action between the parties filed in Oregon District Court Case
No. 3:10-cv-1369-PK, and Global Financial filed counterclaims in the Civil Action; and

        WHEREAS, the parties wish to settle all claims between them;

       NOW, THEREFORE, in consideration of the mutual terms and conditions contained
herein and other valuable consideration, the receipt and adequacy of which the Parties hereby
acknowledge, the Parties agree as follows:

        Section 1.    Payment. Within 15 days of LOJY executing this Agreement and
delivering such to Global Financial, Global Financial shall pay LOJY the sum of Ten Thousand
Dollars ($10,000.00) in the form of a cashier’s check made payable to “ClarkeGriffin LLC -Trust
Account” to be mailed to ClarkGriffin, LLC, 121 SW Salmon Street One World Trade Center,
Suite 1100, Portland, OR 97204.

        Section 2.     Dismissal of Civil Action. Within 5 business days after legal counsel for
LOJY has received the check described in Section 1, the Parties shall execute and file a
Stipulated General Judgment of Dismissal of the Civil Action with prejudice with each party to
bear its own costs and attorney fees.

       IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first written above.

LOJY Air Company                                 Global Financial & Leasing, Inc.



By:                                              By:
      Capt. Galal Barakat, Chairman and CEO            Richard Keith Ward, President



                                                       Richard Keith Ward, individually

Settlement Agreement—Page 1

                                              Ex. 1
